
	

113 HR 825 IH: Vulnerable Veterans Housing Reform Act of 2013
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 825
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2013
			Mr. Heck of Nevada
			 (for himself, Mr. Ryan of Ohio,
			 Mr. Cramer,
			 Mrs. Capito,
			 Ms. Brownley of California,
			 Mrs. Kirkpatrick,
			 Mr. Renacci,
			 Mr. Barber,
			 Mr. Meehan,
			 Mr. Kilmer,
			 Mr. Gardner, and
			 Mr. Carney) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To exclude from consideration as income under the United
		  States Housing Act of 1937 payments of pension made under section 1521 of title
		  38, United States Code, to veterans who are in need of regular aid and
		  attendance.
	
	
		1.Short titleThis Act may be cited as the
			 Vulnerable Veterans Housing Reform Act
			 of 2013.
		2.Exclusion from
			 incomeParagraph (4) of
			 section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(4))
			 is amended—
			(1)by striking
			 and any amounts and inserting , any
			 amounts;
			(2)by striking
			 or any deferred and inserting , any deferred;
			 and
			(3)by inserting after
			 prospective monthly amounts the following: , and any
			 expenses related to aid and attendance as detailed under section 1521 of title
			 38, United States Code.
			
